Case 1:17-cv-00052-IMK-MJA Document 123-5 Filed 07/29/19 Page 1 of 5 PageID #: 4513




                           IN THE UNITED STATES DISTRICT COURT

                                 FOR THE NORTHERN DISTRICT

                                       OF WEST VIRGINIA

                                        * * * * * * * *

             SCOTT T. BALLOCK,                          *

                  Plaintiff                             *   Case No.

                  vs.                                   *   1:17-CV-52

             ELLEN RUTH COSTLOW                         *

             STATE TROOPER MICHAEL KIEF,                *

             STATE TROOPER RONNIE M. GASKINS,           *

             STATE TROOPER CHRIS BERRY,                 *

                  Defendants                            *

                                        * * * * * * * *

                                 TROOPER RONNIE M. GASKINS

                                         May 29, 2019




             Any reproduction of this transcript is prohibited without

                         authorization by the certifying agency.



                   Sargent's Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 123-5 Filed 07/29/19 Page 2 of 5 PageID #: 4514
Case 1:17-cv-00052-IMK-MJA Document 123-5 Filed 07/29/19 Page 3 of 5 PageID #: 4515
Case 1:17-cv-00052-IMK-MJA Document 123-5 Filed 07/29/19 Page 4 of 5 PageID #: 4516
Case 1:17-cv-00052-IMK-MJA Document 123-5 Filed 07/29/19 Page 5 of 5 PageID #: 4517
